981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William HUNTER, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-1378.
United States Court of Appeals,Fourth Circuit.
Argued:  October 2, 1992Decided:  December 18, 1992Opinion Ordered Published May 5, 1993.

1
SEE 993 F.2D 31.